Citation Nr: 0936123	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 and 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  In that decision, the RO 
awarded service connection for PTSD at a 30 percent 
disability rating, effective from September 8, 2005.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See Fenderson v. West, 12 Vet. App. 116 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether a rating in excess of 30 
percent is warranted.


FINDINGS OF FACT

The evidence of record shows that the Veteran suffers from 
anxiety and depression, sleep impairment due to nightmares 
and flashbacks, a lack of motivation, poor concentration, 
exaggerated startle reflex, irritability, hypervigilance, and 
limited social interaction, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity, 
deficiencies in most areas or total occupational and social 
impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; difficulty or inability to 
establish and maintain effective work and social 
relationships; homicidal ideation; illogical speech; spatial 
disorientation; gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2005 and February 2009 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The February 2009 letter provided this notice to 
the Veteran.

The Board observes that the September 2005 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the February 2009 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 
C.F.R. § 3.159(b) (2008), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a May 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded a VA examination in connection with his claim, 
the respective report of which is of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  
In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of September 2005 
to April 2009, including July 2007 and April 2009 C&P 
psychological examinations, shows that the Veteran's mental 
health examiners have characterized his mood as anxious and 
occasionally depressed, and that the Veteran has some 
difficulty dealing with his military experiences.  The Board 
notes that the Veteran suffers from nightmares that affect 
his ability to sleep.  The July 2007 and April 2009 C&P 
examination reports note that the Veteran presented with 
anxious and depressed mood, flattened affect, sleep problems 
due to nightmares, concentration problems, anhedonia, 
exaggerated startle response, some anger and irritability 
issues, lack of motivation, hopelessness, few social 
interactions, and hypervigilance.  The foregoing symptoms, 
with the exception of the occasional disturbances of mood and 
motivation, indicate a 30 percent disability rating and 
therefore the Board finds that a 30 percent disability rating 
is appropriate for the entire appeal period.

As for evidence regarding work relationships, the Board notes 
that the Veteran was currently employed at the Kansas City VA 
CWT program and has been employed there for approximately 2 
years at the time of the April 2009 C&P examination.  Prior 
to this job, his longest period of employment was 8 months.  
The Veteran has held numerous jobs since his discharge in 
1977, because he has had difficulty getting along with other 
people and the stressors involved with various jobs.  The 
Board notes the Veteran's statements that he has had 
difficulty getting along with others and suffers from anxiety 
and panic attacks when forced to deal with others in a work 
environment.  The Board also notes that at the time of the 
July 2007 C&P examination, the Veteran was unemployed after 
having left a social work job in California, because his wife 
had remained in Kansas City and the Veteran could not afford 
to maintain two households.  However, as the Veteran has, for 
the most part, been able to maintain employment over the last 
30 years, the Board finds that the Veteran does not suffer 
from an inability to establish effective work relationships.  
The Board does acknowledge that having difficulty in 
establishing effective work relationships is symptomatology 
associated with a 50 percent rating, however, as the 
Veteran's other symptomatology is more accurately associated 
with the 30 percent rating, the Board finds the 30 percent 
rating to be appropriate.  

With respect to social relationships, the Board notes that 
the Veteran claims to have few friends and some difficulty 
maintaining his familial relationships.  The Board notes that 
the Veteran has been married for more than 35 years, has 
three stepchildren and six grandchildren.  The competent 
evidence indicates that the Veteran regularly interacts with 
his wife, but has a limited relationship with his 
stepchildren and grandchildren.  The Veteran also reports 
that while he does not have a relationship with his two 
brothers, he does have a fairly good relationship with his 
sister.  As such, there is no indication that the Veteran 
cannot interact with his family or that the Veteran has 
difficulty establishing or maintaining effective familial 
relationships.  As such, the Board finds that the 30 percent 
rating more accurately reflects the Veteran's symptomatology.  

Additionally, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 50 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced panic attacks 
more than once a week, has impairment of short or long term 
memory, impaired judgment, or impairment of abstract thinking 
with circumstantial, circumlocutory, or stereotyped speech.  
Rather, the July 2007 and April 2009 C&P examiner noted that 
the Veteran exhibited no thought impairment, and no memory 
problems.  The Board acknowledges that the July 2007 C&P 
examiner notes that the Veteran has a flattened affect, 
symptomatology typically associated with the 50 percent 
rating, however, the majority of the medical evidence 
indicates that the Veteran suffers from an anxious or 
depressed affect, which the Board notes is symptomatology 
more appropriately associated with the 30 percent rating.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 70 percent evaluation or higher.  The medical 
evidence does not show that the Veteran exhibits speech that 
is intermittently illogical, obscure, or irrelevant.  
Additionally, there is no evidence that the Veteran suffers 
from near-continuous panic or depression affecting the 
ability to function independently; spatial disorientation.  
The Board acknowledges that the April 2009 C&P examiner noted 
that the Veteran obsessively washes his hands hourly and that 
obsessional rituals which interfere with routine activities 
is symptomatology associated with a 70 percent disability 
rating.  However, there is no indication that the Veteran's 
obsessive hand washing interferes with any routine activity 
and the overall symptomatology does not approximate a 70 
percent evaluation.  Additionally, there is also no 
indication that the Veteran neglects his personal hygiene or 
appearance.  Lastly, the Veteran has not shown an inability 
to establish and maintain effective relationships as shown by 
his regular interactions with his wife and his occasional 
interactions with his sister.  

Finally, the Board observes that the competent evidence of 
record also does not demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that 
the Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; persistent 
delusions or hallucinations; disorientation as to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, his overall 
symptomatology more closely approximates the schedular 
criteria for the 30 percent disability rating.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 55 by the April 2009 C&P examiner which 
indicates that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  However, the Board acknowledges that the 
July 2007 C&P examiner assigned a GAF score of 45 which 
indicates that the Veteran has some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Upon review of the competent evidence, the 
Board finds that the GAF score of 55 is more consistent with 
the medical evidence of record that addresses the Veteran's 
actual symptoms and level of functioning.  The Board notes 
that the medical evidence more typically exhibits moderate 
symptoms with moderate difficulty in social and occupational 
functioning, rather than the more serious symptoms associated 
with the lower GAF score, such as obsessional rituals and an 
inability to keep a job.  Accordingly, such characterization 
more closely approximates the schedular criteria associated 
with the currently assigned 30 percent evaluation for his 
PTSD.

In sum, the evidence of record demonstrates that the Veteran 
does have some regular familial interactions and has 
maintained some employment.  The record also demonstrates 
that he is able to function independently, and has no 
delusions or cognitive impairment.  He does, however, 
occasionally exhibit a depressed mood, anxiety, irritability, 
and some sleep impairment due to occasional nightmares.  
Based on the foregoing, the Board finds that the Veteran's 
PTSD more closely approximates the criteria for a 30 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore 
unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own 
statements, as well as those of his wife, that he is entitled 
to higher disability ratings.  The Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  However, while the Board notes 
that the Veteran and his wife are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 30 percent rating is appropriate for the entire 
appeal period.
In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the Veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Indeed the July 2007 
C&P examiner notes that the Veteran did not describe any 
significant problems in his occupational functioning or work 
performance and the April 2009 C&P examiner notes that the 
Veteran took a pay cut to stay in his current employment from 
which the Veteran claims to receive therapeutic benefits.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 30 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


